Citation Nr: 0940061	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  06-30 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a right knee disability.  

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a left shoulder disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Whether the evaluation of the Veteran's service-connected 
right shoulder disability was properly reduced from 30 
percent disabling to 20 percent disabling, effective 
September 1, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to 
September 1986.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the RO that denied 
the Veteran's claims.  The Veteran filed timely appeals of 
these determinations to the Board.

The reopened issue of entitlement to service connection for a 
left shoulder disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 2002 rating decision, the RO denied the 
Veteran's claim of service connection for a right knee 
disability; the Veteran was notified of this decision but he 
did not appeal, and the RO's determination became final.  

2.  The evidence added to the record since the September 2002 
RO decision denying the Veteran's application to reopen his 
claim of entitlement to service connection for a right knee 
disability is not cumulative or redundant, and when 
considered with previous evidence of record, relates to 
unestablished facts and raises a reasonable possibility of 
substantiating the claim.  

3.  In October 1996 and April 1997 rating decisions, the 
Veteran was originally denied service connection for a left 
shoulder disability; the Veteran was notified of these 
decisions but he did not appeal, and the RO's determinations 
became final.  

4.  In a September 2002 decision, the RO denied the Veteran's 
application to reopen his claim of entitlement to service 
connection for a left shoulder disability; the Veteran was 
notified of this decision but he did not appeal, and the RO's 
determination became final.  

5.  The evidence added to the record since the September 2002 
RO decision denying the Veteran's application to reopen his 
claim of entitlement to service connection for a left 
shoulder disability is not cumulative or redundant, and when 
considered with previous evidence of record, relates to 
unestablished facts and raises a reasonable possibility of 
substantiating the claim.  

6.  The medical evidence of record preponderates against a 
finding that the claimed left knee and right knee 
disabilities had their onset in service or within one year of 
service; nor may such conditions be presumed to be the result 
of the Veteran's active military service.  

7.  The RO's decision to reduce the service-connected right 
shoulder disability from 30 percent disabling to 20 percent 
disabling, effective September 1, 2005 was supported by the 
evidence contained in the record at the time of the reduction 
and was made in compliance with applicable due process laws 
and regulations.

8.  Since September 1, 2005, the Veteran's right shoulder 
disability has not been manifested ankylosis, dislocation, 
nonunion or malunion, and is not productive of limitation of 
motion that more nearly approximates midway between the side 
and shoulder level.


CONCLUSIONS OF LAW

1.  Following the final September 2002 RO decision denying 
service connection for a right knee disability, new and 
material evidence has been received to reopen the claim.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104, 7105, 20.1103 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.156 
(2009).  

2.  Following the final September 2002 RO decision denying 
service connection for a left shoulder disability, new and 
material evidence has been received to reopen the claim.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104, 7105, 20.1103 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.156 
(2009).    

3.  The medical evidence of record preponderates against a 
finding that the claimed left knee and right knee 
disabilities had their onset in service or within one year of 
service; nor may such conditions be presumed to be the result 
of the Veteran's active military service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  The reduction of the disability evaluation for the 
Veteran's right shoulder disability to 20 percent disabling, 
effective September 1, 2005, was proper, and restoration of a 
30 percent evaluation, or an otherwise higher evaluation on 
and after September 1, 2005, is not warranted.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 2009); 38 C.F.R. 
§§ 3.102, 3.105, 3.159, 4.1, 4.3, 4.20, 4.25, 4.40, 4.45, 
4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.	VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of letters dated in August 2002, December 2004, 
August, 2005, and April 2006, the Veteran was furnished 
notice of the type of evidence needed in order to 
substantiate the claims, including notice that a disability 
rating and effective date will be assigned if the claim is 
allowed.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran was also generally informed that he should send to VA 
evidence in his possession that pertains to the claims and 
advised of the basic law and regulations governing the 
claims, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the Veteran's behalf), 
and provided the basis for the decisions regarding the 
claims.  

In addition, the August 2005 RO letter addresses the specific 
information and evidence necessary to reopen the claim of 
entitlement to service connection for a left shoulder 
disability.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) (in 
claim to reopen a previously denied claim for service 
connection, 38 U.S.C.A. § 5103(a) requires that VA issue a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial).

With respect to the Veteran's right knee claim, the Board has 
considered the notice requirements per Kent, supra.  However, 
given the favorable action taken below regarding the 
reopening of the claim for service connection for a right 
knee, any failure to comply with the Kent notice constitutes 
harmless error. 

The Veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A.  In 
particular, the information and evidence associated with the 
claims files consists of the Veteran's service records, post-
service treatment records and reports, VA examinations, and 
written statements submitted by the Veteran and his 
representative in support of the claims.  

In this regard, the Board notes that the Veteran has not been 
afforded a VA examination in order to address his knee 
claims.  Under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service, and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link 
between current disability and service must be competent, and 
the Veteran is required to show some causal connection 
between his disability and his military service.  Wells v. 
Principi, 326 F.3d 1381, 1338 (Fed. Cir. 2003).  A disability 
alone is not enough.  Id.  

In this case, the record does not contain evidence indicating 
that the Veteran's knee disabilities are related to his 
active military service.  38 C.F.R. § 3.159(c)(4); see also 
Wells v. Principi, Charles v. Principi.  A VA examination of 
the Veteran for these disabilities is not necessary in this 
case.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  



II.  New and material evidence. 

The Veteran next contends that he has submitted new and 
material evidence in connection with his left shoulder and 
right knee claims.

Here, the Board notes in October 1996 and April 1997 rating 
decisions, the Veteran was originally denied service 
connection for a left shoulder disability.  The Veteran was 
notified of these decisions but he did not appeal, and the 
RO's determinations became final.  In a September 2002 rating 
decision, the RO denied the Veteran's application to reopen 
his claim of entitlement to service connection for a left 
shoulder disability, and also denied the Veteran's claim of 
service connection for a right knee disability.  The Veteran 
was notified of these decisions but he did not appeal, and 
the RO's determinations became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104, 20.302, 20.1103.

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c); 38 C.F.R. § 20.1100; see also Hayslip v. Principi, 
364 F.3d 1321 (Fed. Cir. 2004).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed, unless the evidence is inherently 
incredible or consists of statements which are beyond the 
competence of the person making them.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

After reviewing the record, the Board finds that new and 
material evidence sufficient to reopen the Veteran's claim of 
service connection for a left shoulder disability and a right 
knee disability has been received.  

The evidence submitted since the September 2002 decision 
includes medical treatment records, a VA examination dated in 
October 2002, and statements submitted by the Veteran in 
support of the claims.  Of particular significance is the VA 
examination report dated in October 2002 indicating that the 
Veteran had a left shoulder injury in 1991, and that the 
Veteran complained that the left shoulder chronically 
dislocates.  The Veteran also indicated pain, weakness, 
stiffness, and swelling in the left shoulder.  The Veteran 
was indicated to have bicipital tendinitis.  The examiner 
indicated that the Veteran's claims file had not been 
reviewed in connection with the examination and report.  The 
Veteran's statements also indicate that he has an ongoing 
right knee disability. 

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the Veteran's claims and is not cumulative or 
redundant in nature.  The Board finds that the evidence is 
new and material and the claims are therefore reopened.  
38 C.F.R. § 3.156(a).

III.  Service connection for left and right knees.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from active service.  38 U.S.C.A. § 1101, 1112, 
1113; 38 C.F.R. § 3.307, 3.309.  Further, service connection 
may be granted for disability proximately due to or the 
result of a service-connected disability and where 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the Veteran contends that he has left and right 
knee disabilities that are the result of his active service.  
Following a careful review of the Veteran's medical records, 
however, the Board finds that his claims must be denied.  

Here, the Board notes that the probative and objective post 
service medical evidence of record shows that the Veteran has 
been diagnosed with left knee pain/strain, mild.  He has also 
been noted to have left knee pain with effusion and mild 
crepitus, as well as minimal degenerative changes.  The 
Veteran's medical evidence also indicates a diagnosis of 
medial meniscus tear of the right knee.

An examination of the Veteran dated in September 2001 
revealed discomfort about the anteromedial joint line.  There 
was a +1 effusion, but no signs of instability.  An MRI 
indicated of the right knee indicated complex tear of the 
posterior horn of the medial meniscus.  The Veteran was 
diagnosed with medial meniscus tear of the right knee.  

A treatment noted dated in July 2002 indicated that the 
Veteran fell and hit his knees at home.  The Veteran reported 
that his left knee gave out and he fell forward and hit his 
knees.  The physician noted that the Veteran wore a brace on 
his right knee but not his left.  Upon examination, the 
Veteran's knees were noted to have no abrasions or swelling, 
and that there was negative anterior and posterior drawer 
tests and that sensation was intact.  He was diagnosed with 
mild knee pain/strain.  

In September 2002, the Veteran was treated for pain in the 
left knee.  He was noted to have effusion and mild crepitus.  
The physician indicated that he would order a hinged brace 
for the Veteran's left knee.  

In February 2004, the Veteran had an orthopedic consultation 
for his left knee.  The Veteran reported that over the 
Christmas holidays, a customer at his work place pushed an 
object into his left knee causing the knee to go backwards.  
The Veteran reported that he first injured his left knee in 
service, when he stepped off a tank and went into a foxhole 
twisting his left knee and ankle.  The Veteran reported 
severe pain on the medial and anterior aspect of his left 
knee of a constant nature.  The Veteran reported that the 
pain is sharp, that his knee swells, and that he is unable to 
sit on the floor.  X-rays showed very minimal degenerative 
arthritis.  After examination, the physician diagnosed the 
Veteran with chronic knee pain, etiology undetermined.  

The Veteran's treatment notes do not indicate that a left or 
right knee disability had its onset in service or within one 
year of service.  In addition, the Veteran's service records 
do not indicate any treatment for a left or right knee 
condition in service, and the Veteran's March 1986 separation 
examination does not show any knee disability at service 
discharge. 

Based on the foregoing, the Board finds that the Veteran's 
claims must be denied.  While the Veteran has been noted to 
have a history of a medial meniscus tear on his right knee 
and pain in this left knee and possible strain and 
degenerative changes, these knee disabilities have not been 
medically linked to the Veteran's military service.  In 
addition, there was no showing that the Veteran had a knee 
disability in service or within one year of service  Rabideau 
v. Derwinski, 2 Vet. App. at 143.  In this regard, the Board 
notes that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998). 

In making this determination, the Board does not question the 
sincerity of the Veteran's belief that he has knee 
disabilities that are the result of his military service.  
The Veteran , however, is not competent on his own to 
establish a medical diagnosis or show a medical etiology; 
such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The Board is precluded from reaching its own unsubstantiated 
medical conclusions, and is instead bound on these matters by 
the medical evidence of record.  See Jones v. Principi, 16 
Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. 
App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  

On these facts, the preponderance of the objective medical 
evidence of record is against these claims.  Therefore, the 
benefit of the doubt doctrine is not for application herein, 
and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV.  Propriety of reduction in evaluation for right shoulder 
disability.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7 
(2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran .  See 38 C.F.R. § 4.3 (2008).  

The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where the question 
for consideration is the propriety of the initial evaluation 
assigned after the grant of service connection, evaluation of 
the medical evidence since the effective date of the grant of 
service connection and consideration of the appropriateness 
of "staged ratings" is required.  See Fenderson  v. Brown, 
12 Vet. App. at 126.  In addition, a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the Veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 
2 Vet. App. 625, 629 (1992).

In a rating action sent to the Veteran in December 2004, the 
RO proposed reducing the rating for the Veteran's right 
shoulder disability from 30 percent disabling to 20 percent 
disabling, based on the findings in an October 2004 VA 
examination report.  The Veteran was notified of this 
proposed action in December 2004, including notice that he 
could request a personal hearing regarding the proposal.  See 
38 C.F.R. § 3.105(e).   

In June 2005, the RO reduced the evaluation of the Veteran's 
service-connected right shoulder disability from 30 percent 
to 20 percent disabling effective September 1, 2005.  Based 
on the evidence in the Veteran's claims file, the Board finds 
that the RO complied with the procedures required under 38 
C.F.R. § 3.105 for reducing the Veteran's disability rating.  
38 C.F.R. § 3.105(e).

Next, the Board will address whether VA has met its burden of 
proving that the reduction was warranted.  The Veteran's 30 
percent rating for right shoulder disability was made 
effective on September 10, 2001, and continued in effect 
until August 31, 2005, with intervening periods of temporary 
total disability.  Because the evaluation had been in effect 
for less than five years, compliance with the provisions of 
38 C.F.R. § 3.344(a) and (b) is not required.  38 C.F.R. § 
3.344(c).  These provisions apply to disabilities that have 
not become stabilized and are likely to improve.  
Reexaminations reflecting improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  38 
C.F.R. § 3.344(c).

Here, the Veteran's right shoulder disability is currently 
evaluated under Diagnostic Code 5202.  Prior to analyzing, 
the Veteran's claim, the Board will quickly outline the 
relevant criteria below.

Disabilities of the shoulder and arm are rated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5200-5203.  For rating 
purposes, a distinction is made between major (dominant) and 
minor musculoskeletal groups.  Handedness for the purpose of 
a dominant rating will be determined by the evidence of 
record, or by testing on VA examination.  Only one hand shall 
be considered dominant.  38 C.F.R. § 4.69 (2008).  Here, the 
record indicates that the Veteran is ambidextrous.

Under Diagnostic Code 5200, favorable ankylosis of the 
scapulohumeral articulation (abduction is possible to 60 
degrees and the individual can reach his or her mouth and 
head) warrants a 20 percent evaluation for the minor arm and 
a 30 percent evaluation for the major arm.  Intermediate 
ankylosis (between favorable and unfavorable) warrants a 30 
percent evaluation for the minor arm and a 40 percent 
evaluation for the major arm.  Unfavorable ankylosis 
(abduction is limited to 25 degrees from the side) warrants a 
40 percent evaluation for the minor arm and a 50 percent 
evaluation for the major arm.  38 C.F.R. § 4.71a, Diagnostic 
Code 5200.

Under Diagnostic Code 5201, limitation of motion of the arm 
at the shoulder level is evaluated as 20 percent disabling 
for the major and minor arms.  Limitation of motion of the 
arm midway between the side and shoulder level is evaluated 
as 30 percent disabling for the major arm and 20 percent 
disabling for the minor arm.  Limitation of the arm to 25 
degrees from side is evaluated as 40 percent disabling for 
the major arm and 30 percent disabling for the minor arm.  38 
C.F.R. § 4.71a, Diagnostic Code 5201.  

Flexion of the shoulder to 180 degrees is considered full 
flexion, abduction to 180 degrees is considered full 
abduction, and extension to 0 degrees is considered full 
extension.  See 38 C.F.R. § 4.71, Plate I.  

Under Diagnostic Code 5202, malunion of the humerus with 
moderate deformity warrants a 20 percent evaluation for the 
major and minor shoulders.  Malunion of the humerus with 
marked deformity warrants a 20 percent rating for the minor 
shoulder and a 30 percent rating for the major shoulder.  In 
addition, a 20 percent evaluation is warranted where there is 
recurrent dislocation of the humerus at the scapulohumeral 
joint with infrequent episodes and guarding of movement only 
at shoulder level for both the major and minor arms.  
Recurrent dislocation of the humerus at the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements warrants a 20 percent rating for the minor arm and 
a 30 percent rating for the major arm.  Fibrous union of the 
humerus warrants a 40 percent rating for the minor arm and a 
50 percent rating for the major arm.  Nonunion (false flail 
joint) of the humerus warrants a 50 percent rating for the 
minor arm and a 60 percent rating for major arm.  Loss of 
head (or flail joint) warrants a 70 percent rating for the 
minor arm and an 80 percent rating for the major arm.  
38 C.F.R. § 4.71a.

Under Diagnostic Code 5203, a 10 percent evaluation for 
either arm is warranted for malunion of the clavicle or 
scapula or nonunion of the clavicle or scapula without loose 
movement.  In order to warrant the assignment of a maximum 20 
percent evaluation for either the major or the minor arm, the 
evidence must show dislocation of the clavicle or scapula, or 
nonunion of the clavicle or scapula with loose movement.  
Under this Diagnostic Code, impairment of the clavicle or 
scapula may also be rated on impairment of function of the 
contiguous joint.  38 C.F.R. § 4.71a.

The medical evidence in this case related to the Veteran's 
right shoulder consists primarily of post-service treatment 
records and VA examinations dated in December 2002 and 
October 2004.

A November 2002 orthopedic treatment note indicated ongoing 
discomfort in the right shoulder.  The Veteran's motion and 
strength were noted to have been improving.  The Veteran was 
noted to have had no further episodes of instability, but 
that he did have painful popping about his shoulder with 
activities.  Examination revealed forward flexion of 150 
degrees, external rotation of 45 degrees, internal rotation 
to the level of L5.  Strength was noted to be 4+ to 5-/5 with 
abduction and supraspinatus testing.  Strength was 5-/5 with 
internal rotation.  There were no signs of instability either 
anteriorly or posteriorly, and there was negative sulcus 
sign.  The Veteran was diagnosed as status post revision, 
open capsular shift, right shoulder.

The December 2002 VA examination report noted that the 
Veteran had tenderness of the right shoulder on palpation.  
Motor strength of the proximal was 4/5 and distal was 5/5 in 
the right upper extremity.  There was no wasting of the 
intrinsic muscles, the pulses were palpable, and there was a 
slight loss to light touch of the skin over the lateral 
biceps and triceps muscles.  The physician noted slight 
crepitus to PROM of the right shoulder.  Range of motion 
studies indicated flexion of 140 degrees, extension of 40 
degrees, abduction of 140 degrees, medial rotation of 40 
degrees, and lateral rotation of 40 degrees.  

The October 2004 examiner noted that the Veteran underwent 
open capsular shift surgery for anterior inferior instability 
of the right shoulder in February 2002.  After surgery, the 
Veteran underwent 6 months of physical therapy with gradual 
improvement of his strength and improvement in his range of 
motion.  The examiner noted that, since the surgery, the 
Veteran's shoulder had not dislocated or subluxated, but that 
he did have recurrences of pain, soreness, and stiffness.  He 
was also noted to have flare ups in damp weather.  The 
Veteran reported that the shoulder locked twice since 
surgery, and that he has felt that it was giving way.  He 
also noted popping sounds when he moved his right shoulder.  
The Veteran reported decreased range of motion during a 
flare.  Upon examination of the right shoulder, the examiner 
noted slight tenderness on palpation of the biceps brachialis 
muscles but no sign of redness, swelling, induration, or 
local heat.  Range of motion testing revealed extension up to 
180 degrees without pain, abduction to 90 degrees with pain 
of 4/10 in that position.  Repositioning the right shoulder 
back to anatomical position caused the disappearance or 
resolution of the pain.  External rotation was 60 degrees 
with pain inside the right shoulder, and internal rotation 
was 30 degrees with pain inside the left shoulder.  Attempts 
at repetitive motion, which were noted to be extensive of the 
right shoulder up to 180 degrees after the sixth count, the 
Veteran felt tired with the onset of pain and weakness.  The 
examiner indicated that there was no appreciable crepitus 
during range of motion, and after repetitive motion, the 
Veteran complained of aching on the soft tissues surrounding 
the scar in the outer part of the right chest muscle near the 
area of the scar and on the right arm muscle.  The examiner 
found no appreciable dislocation or subluxation o the right 
shoulder.  X-rays indicated mild degenerative joint disease.   

The medical records after October 2004, do not indicate that 
the Veteran's right shoulder has worsened or that the results 
indicated in the previous medical records are no longer 
representative of the condition of his right shoulder.

Based on the foregoing, the Board concludes that an 
evaluation in excess of 20 percent for the Veteran's right 
shoulder disability from September 1, 2005, is not warranted.  

In this case, the Board notes that the Veteran is not 
indicated by examination to suffer current ankylosis or 
dislocation, nonunion, or malunion of his right shoulder; 
therefore, Diagnostic Codes 5200, 5202, and 5203 are not for 
application in this case.  

The Veteran does, however, suffer some limitation of motion 
of the shoulder, implicating Diagnostic Code 5201.  Under 
Diagnostic Code 5201, a 20 percent evaluation will be awarded 
for either the major or minor extremity where the disability 
is productive of limitation of motion at the shoulder level, 
and a 30 percent evaluation warranted for the major extremity 
with limitation midway between the side and shoulder level.  
In this case, the range of motion testing indicated in the 
Veteran's medical records is between 140 and 180 degrees, 
well above the shoulder level.  A higher evaluation under 
Diagnostic Code 5201 is therefore not warranted.  

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  While 
recognizing that the Veteran had complaints of pain as noted 
above, there is no indication of additional impairment that 
may warrant a finding of additional functional loss beyond 
that which is objectively shown in the examination reports 
noted above.  The Veteran's condition right shoulder 
disability is not further limited, including by orthopedic 
factor considerations outlined at 38 C.F.R. § 4.40, 38 C.F.R. 
§ 4.45; therefore, under Diagnostic Code 5201, an evaluation 
in excess of 20 percent is not warranted for any period.  For 
these reasons, the Board finds that a compensable evaluation 
in consideration of DeLuca and applicable VA code provisions 
is not warranted for any of the rating period.  See also 38 
C.F.R. §§ 4.3, 4.7.

Finally, the Board notes that the Veteran's representative 
has pointed out that the examinations of the Veteran may not 
have been conducted in conjunction with a review of the 
Veteran's claims file.  The examiners in this case do not 
indicate that the Veteran's claims file was reviewed in 
connection with their examinations of the Veteran's right 
shoulder.  

In this regard, however, the Board notes that the Court of 
Appeals for Veteran's Claims (Court), in Mariano v. 
Principi, 17Vet. App. 305, 311-12 (2003), held that 
scientific tests (range of motion measurements in that case) 
are not conclusions drawn by a VA examiner that would be 
affected by review of the claims file.  As a result, the 
Court concluded that the failure to review the Veteran's 
claims file did not undermine the objective (range of 
motion) findings recorded by the VA examiner; these findings 
were considered valid despite flaws in the record.  Id.  

In this case, therefore, the failure to review the Veteran's 
claims file should be considered harmless, as the findings 
regarding the Veteran's current right shoulder disability 
are not undermined by a failure to review the Veteran's 
claims file.  

In sum, because the medical evidence indicates that the 
Veteran's condition improved, and because the medical 
evidence on and after September 1, 2005 does not support an 
evaluation in excess of 20 percent for the Veteran's right 
shoulder disability, the Board finds that the RO did not err 
in reducing the Veteran's evaluation for his service-
connected right shoulder disability from 30 percent to 20 
percent effective September 1, 2005.  

The Board notes that the record also does not establish that 
the schedular criteria are inadequate to evaluate the 
Veteran's disability so as to warrant assignment of a higher 
evaluation on an extra-schedular basis.  In this regard, the 
Board notes that there is no showing that the Veteran's 
disability has resulted in marked interference with 
employment.  In addition, there is no showing that the 
disability has necessitated frequent periods of 
hospitalization, or that it has otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular ratings pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a TDIU claim is part of an increased rating 
claim when such claim is raised by the record.  The Court 
further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU 
will be considered part and parcel of the claim for benefits 
for the underlying disability.  Id.  In this case, the Board 
finds that a claim for a TDIU is not raised by the record as 
the evidence of record fails to show that the Veteran is 
unemployable. 

In this regard, the evidence contained in the Veteran's 
claims file does not indicate that the Veteran is 
unemployable due to his service-connected disabilities.  
Here, the Board notes that where the schedular rating is less 
than total, a total disability rating for compensation 
purposes may be assigned when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  

In exceptional circumstances, where the Veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b). 

In this case, the Veteran does not meet the numerical 
criteria set forth above, as his total combined evaluation 
for his service-connected disabilities is 30 percent 
disabling.  And the Veteran's medical records do not indicate 
that he is otherwise unemployable due to his disabilities.  
In this regard, the Board notes that the October 2004 VA 
examiner indicated that the Veteran was employed full time at 
Wal-Mart.  

Therefore, the Board finds that no further consideration of a 
TDIU is warranted.  


ORDER

New and material evidence has been presented and the claim 
for service connection for a right knee disability is 
reopened.

New and material evidence has been presented and the claim 
for service connection for a left shoulder disability is 
reopened.  

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

The reduction of the disability rating for right shoulder 
effective September 1, 2005 was proper, and restoration of a 
disability rating in excess of 20 percent on and after 
September 1, 2005 is denied. 


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claim of entitlement to service connection 
for a left shoulder disability must be remanded for further 
action.

In October 2002, the Veteran was afforded a VA examination in 
connection with his left shoulder claim.  The Veteran was 
indicated to have bicipital tendonitis.  No nexus opinion was 
offered and the examiner noted that the Veteran's claims file 
had not been made available for the examiner's review.  

In this regard, the Board notes that VA's duty to assist 
requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also 
Godfrey v. Brown, 8 Vet. App. 113 (1995) (Board not required 
to accept doctors' opinions that are based upon the Veteran's 
recitation of medical history); Owens v. Brown, 7 Vet. App. 
429 (1995).  The Veteran's service medical records and other 
related documents should be reviewed by the examiner, thereby 
enabling him to form an opinion on an independent basis.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also Swann 
v. Brown, 5 Vet. App. 229 (1993) and Powell v. West, 13 Vet. 
App. 31, 35 (1999) (error for Board to rely on inadequate 
examination).  

Based on the foregoing, the Board finds that this matter 
should be remanded, and that the upon remand, the RO should 
arrange for the Veteran's claims file be reviewed by the 
physician who prepared the October 2002 examination report 
(or a suitable substitute if this physician is unavailable), 
for the purpose of preparing an addendum that addresses 
whether the Veteran has a left shoulder disability that had 
its onset in service or within one year of service, or is 
secondary to his service-connected right shoulder disability.  
In this regard, the examiner is asked to specifically comment 
on the Veteran's medical records, to include an August 2002 
treatment report, that indicate that the Veteran's left 
shoulder disability may be due to performing most activities 
with his left shoulder as a result of his right shoulder 
injury and surgeries.  In addition, the examiner should be 
requested to indicate that the Veteran's claims file had been 
reviewed in connection with his report.  

Prior to affording the Veteran an additional VA examination, 
the RO should associate with the Veteran's claims file 
records of the Veteran's treatment for a left shoulder 
disability that have not been associated with the Veteran's 
claims file.  Here, the Board notes that the Veteran has been 
treated at the West Palm Beach VA Medical Center.  Records 
from this facility dated since November 2004 should be 
associated with the Veteran's claims file.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the Veteran's claims 
file, that have treated him since service 
for his left shoulder condition.  This 
should specifically include treatment 
records from the West Palm Beach VA 
Medical Center, dated since November 
2004.  The aid of the Veteran in securing 
these records, to include providing 
necessary authorization(s), should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the Veteran should be informed in 
writing.  The Veteran may submit medical 
records directly to VA.  

2.  After all available records have been 
associated with the claims file, the RO 
should arrange for an appropriate VA 
examination for the purpose of addressing 
whether the Veteran has a left shoulder 
disability that had its onset in service 
or within one year of service, or is 
secondary or aggravated by to his 
service-connected right shoulder 
disability.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician, 
and the physician's report should reflect 
consideration of the Veteran's documented 
medical history and assertions.  The 
report should contain a detailed account 
of any manifestations of a left shoulder 
condition found to be present, and the 
examination should specify the diagnosis.  
The physician also should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., 50 percent or 
greater probability) that such disability 
is due to the Veteran's service (to 
include onset in service or within one 
year of service) or was caused or 
aggravated by a service-connected 
disability, to include his right shoulder 
disability.  In this regard, the examiner 
is asked to specifically comment on the 
Veteran's medical records, to include an 
August 2002 treatment report, that 
indicate that the Veteran's left shoulder 
disability may be due to performing most 
activities with his left shoulder as a 
result of his right shoulder injury and 
surgeries. The examiner must provide 
analysis and explanation in support of 
any conclusions reached.  

If the physician is unable to provide the 
requested information, the physician 
should so indicate.  The physician should 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.  

3.  After completion of the foregoing, 
the RO should again review the claim.  If 
any determination remains adverse, the 
Veteran and his representative must be 
furnished a Supplemental Statement of the 
Case and be given an opportunity to 
submit written or other argument in 
response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


